Case 9:20-cv-80027-RKA Document 33 Entered on FLSD Docket 04/29/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 20-80027-CIV-ALTMAN/Brannon

  THE LOMNITZER LAW FIRM, P.A.,

         Plaintiff,
  v.

  MALIBU MEDIA, LLC,

        Defendant.
  _________________________________/

                                               ORDER

         On April 27, 2020, the Plaintiff filed its Rule 26(a)(1)(A) Initial Disclosures [ECF No.

  32] (the “Initial Disclosures”). Local rule 26.1(b) of the U.S. District Court for the Southern

  District of Florida provides:

         Service and Filing of Discovery Material. Initial and expert disclosures and the
         following discovery requests, responses, objections, notices or any associated
         proof of service shall not be filed until they are used in the proceeding or the court
         orders their filing: (1) deposition transcripts; (2) interrogatories; (3) requests for
         documents, electronically stored information or things, or to permit entry upon
         land; (4) requests for admission; (5) notices of taking depositions or notices of
         serving subpoenas; and (6) privilege logs.

  As of this writing, initial disclosures have not been used in this proceeding. Nor has the

  Court ordered their filing. Accordingly, the Court hereby

         ORDERS that the Initial Disclosures [ECF No. 32] be STRICKEN from the

         docket.
Case 9:20-cv-80027-RKA Document 33 Entered on FLSD Docket 04/29/2020 Page 2 of 2



        DONE AND ORDERED in Fort Lauderdale, Florida, this 28th day of April 2020.




                                                  _________________________________
                                                  ROY K. ALTMAN
                                                  UNITED STATES DISTRICT JUDGE

  cc:   counsel of record




                                            2
